Citation Nr: 0943030	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-32 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the left clavicle/left 
shoulder condition with transient brachial plexopathy prior 
to October 5, 2006 .

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the left clavicle/left 
shoulder condition with transient brachial plexopathy 
beginning October 5, 2006.

3.  Entitlement to a separate compensable rating for 
neurological impairment associated with residuals of a 
fracture of the left clavicle/left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania that granted 
service connection for residuals of a fracture of the left 
clavicle/left shoulder condition and assigned an evaluation 
of 10 percent for that disability.

The Board notes that the Veteran initially noticed his 
disagreement with both the rating assigned for his left 
shoulder disability and the rating assigned for a right knee 
disability.  However, the rating for the Veteran's right knee 
disability was increased to a compensable level in an August 
2006 rating decision that was issued in conjunction with the 
statement of the case (SOC) herein, and the Veteran did not 
appeal that rating.  On his VA Form 9 dated in October 2006, 
the Veteran indicated that he wanted to appeal only the 
rating assigned for his shoulder disability.  He reiterated 
his intent to appeal only this issue in a subsequent VA  Form 
9 dated in December 2006.


FINDINGS OF FACT

1. Prior to October 5, 2006, there is no evidence that the 
Veteran's residuals of a fracture of the left clavicle/left 
shoulder condition were characterized by nonunion of the 
clavicle or scapula with loose movement.  

2.  Beginning on October 5, 2006, the evidence shows that the 
Veteran's residuals of a fracture of the left clavicle/left 
shoulder condition were characterized by nonunion of the 
clavicle or scapula with loose movement.  

3.  The evidence does not show a compensable level of 
objectively demonstrable neurological impairment due to the 
Veteran's left shoulder disability.


CONCLUSIONS OF LAW

1.  Prior to October 5, 2006, the criteria for a rating in 
excess of 10 percent for the Veteran's residuals of a 
fracture of the left clavicle/left shoulder condition with 
transient brachial plexopathy were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5203 (2009).  
  
2.  Beginning on October 5, 2006, the symptoms of the 
Veteran's residuals of a fracture of the left clavicle/left 
shoulder condition with transient brachial plexopathy met the 
criteria for a rating of 20 percent, but no higher.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5203 (2009).  

3.  The criteria for a separate compensable evaluation for 
neurological impairment secondary to the Veteran's left 
shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8510-8719 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in June 2004 and February 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

However, the Veteran was not sent the notice required by 
Dingess.  The Board finds that this notice error was harmless 
in this case.  The Veteran was granted service connection for 
his left shoulder disability effective the day after his 
release from active military service, which is the earliest 
date that is permitted by law.  38 C.F.R. § 3.400.  
Additionally, the Veteran's representative demonstrated 
familiarity with rating the criteria applicable to the 
Veteran's left shoulder disability.  Specifically, in an 
"Appellant's Brief" dated in October 2009, the Veteran's 
representative acknowledged that service connected 
disabilities are rated in accordance with the Schedule for 
Rating Disabilities that is codified at 38 C.F.R. Part 4.  He 
also cited the particular diagnostic code that is applicable 
to rating the Veteran's left shoulder disability.  
Additionally, the Veteran himself referenced the criteria for 
receiving a higher evaluation for his left shoulder 
disability in his October 2005 notice of disagreement.  

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)(declining to remand case where doing to would have 
resulted only in imposing additional burdens on VA with no 
corresponding benefit to the Veteran).  

In connection with the current appeal, VA has of record 
evidence including service treatment records, Tricare 
treatment records, and written statements submitted by the 
Veteran.  A VA contracted examination was provided in 
connection with this claim.  For the above reasons, the Board 
finds that VA satisfied its duties pursuant to the VCAA.

Law and Regulations

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In cases in which a claim for a higher evaluation arises out 
of the initial grant of service connection for the disability 
at issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the claim 
and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

520
0
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code5200 (2009) 

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009)
520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009)

520
3
Clavicle or scapula, impairment of:
Major
Mino
r

  Dislocation of
20
20

  Nonunion of:

          With loose movement
20
20

          Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009)

Factual Background and Analysis

The Veteran contends that his left shoulder disability is 
more serious than is contemplated by the current 10 percent 
rating assigned for that disability.  He also contends that 
he developed neurological symptoms associated with his left 
shoulder disability that warrant a separate, compensable 
rating.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence that was submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A radiological report dated in July 2004 showed a fracture of 
the left clavicle with no evidence of healing compatible with 
a nonunion.  A VA contracted report of examination from the 
Veteran's treating provider at the U.S. Naval Hospital in 
Okinawa, Japan, dated in August 2004, noted a left distal 
clavicle with a step-off and localized tenderness, with a 
full range of motion.  The diagnosis was a fracture of the 
clavicle with no evidence of healing with nonunion.  There 
was no mention of 

A radiological study was performed again in October 2004 and, 
at that time, it showed an ununited chronic clavicular 
fracture.  

On October 5, 2006, the Veteran was reevaluated by his 
treating provider at the naval hospital in conjunction with 
this claim.  At that time, the Veteran reported pain with 
overhead lifting and numbness in the palm of the hand to the 
mid volar forearm that was worse with working on the computer 
or when watching television in certain positions.  The 
Veteran's range of motion was reported to be 40 degrees of 
internal rotation; 65 degrees of external rotation; 140 
degrees of forward flexion; and 60 degrees of extension.  
Range of motion of the cervical spine was normal.  The 
Veteran's shoulder was slightly rounded forward but still 
quite symmetrical.  There was no swelling, erethyma, or 
atrophy of the shoulder muscles.  There was some tenderness 
on palpation of the left clavicle, but the left 
acromioclavicular joint was not tender.  There was no 
decreased response to stimulation of the left shoulder, motor 
strength was normal, and no weakness was observed.  With 
simulated pushups against the wall, the boney ends of the 
clavicle ground together in free movement.  Manual 
manipulation of the ends was difficult but motility was 
identified.  

The provider noted that the Veteran was granted a 10 percent 
evaluation for his shoulder disability but that he would not 
receive a higher rating unless loose movement was shown.  He 
was then diagnosed with nonunion of a fracture of the left 
clavicle with confirmed loose movement or hyper-mobility of 
the bony fragments with activity.  The examiner also noted 
that the Veteran was experiencing numbness of the left hand 
that was suggestive of median nerve irritation or injury and 
that this symptom "could be related" to the Veteran's 
fracture of the clavicle.  

As a result of the Veteran's neurological complaints, he was 
referred for additional diagnostic testing.  A neurological 
examination in October 2006 showed normal strength and no 
atrophy of the Veteran's left hand, although the Veteran did 
have some minimally decreased sensation to light touch at the 
left second and third digits.  His deep tendon reflexes were 
normal.  There was no Tinel's sign.  Electrodiagnostic 
testing that was performed in conjunction with the 
examination was interpreted as a normal study.  There was no 
electrophysiologic evidence of a median mononeuropathy or 
brachial plexopathy.  The examiner noted that, 
notwithstanding the lack of objective evidence of 
neurological impairment, the Veteran's reported symptoms 
suggested a transient irritation of the upper brachial plexus 
that was most likely due to anatomical factors.  A magnetic 
resonance imaging (MRI) study was performed in November 2006 
which showed no definite impingement.  Based on the Veteran's 
reported history, the examiner suspected positional 
impingement.  

A subsequent treatment record dated in December 2006 noted 
that the patient's left clavicular fracture remained 
unreduced.  The Veteran reported episodic tingling involving 
the radial aspect of the right hand, most prominently when 
sitting.  His treating provider noted that the 
electrodiagnostic evaluation did not show any significant 
brachial plexopathy and that the report indicated a 
possibility of transient brachial plexopathy but no 
significant derangement of the brachial plexus.  The Veteran 
continued to report the same symptoms with respect to his 
left hand.  Upon examination, the Veteran's deep tendon 
reflexes were normal.  The treating provider attempted to 
reproduce the Veteran's symptoms by laterally flexing the 
Veteran's neck and by manipulating his shoulder but was 
unable to reproduce any of the Veteran's symptoms.  In his 
assessment, the examiner acknowledged that the Veteran 
reported episodic paresthesias involving the left hand, but 
that based on the results of the electrodiagnostic studies 
and the MRI report, it was "obvious that no significant 
brachial plexus injury... occurred."  He indicated that the 
Veteran's reported symptoms suggested a dynamic process that 
deranged the Veteran's brachial plexus in some positions.  

In his Notice of Disagreement received on October 18, 2005, 
the Veteran reported that his shoulder was loose and 
therefore met the criteria for a higher evaluation.  He also 
reported that his shoulder pain reduced his ability to 
exercise, which caused his upper body to become weak.  He 
reported that his shoulder disability impacted his ability to 
perform his job because he was unable to lift heavy equipment 
above his shoulders due to pain, weakness, and instability.  

In an attachment to his VA Form 9, which was received on 
October 11, 2006, the Veteran reiterated that he had loose 
movement of the left clavicle, and that this was documented 
in his treatment records.  He also related that he developed 
increasing episodes of  numbness of the left hand that was 
related to his shoulder injury for which he desired a 
separate rating.  

Application of the above criteria do not show any basis for a 
rating in excess of 10 percent prior to October 5, 2006.  
While the Veteran was noted to have nonunion of the fracture 
of his left clavicle, and he complained of pain, no other 
symptoms of this disability, including loose movement were 
noted during this time period.  However, a treatment record 
dated October 5, 2006 documented nonunion with loose 
movement; therefore, the criteria for a 20 percent rating 
were met beginning at such time.  Application of the 
alternative rating criteria do not yield a higher rating 
because there is no evidence of ankylosis of scapulohumeral 
articulation and the Veteran is able to lift his left arm 
above shoulder height.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Additionally, the criteria for a separate compensable rating 
for neurological impairment were not met.  While the Veteran 
complained of episodic numbness and/or tingling of his right 
hand, no neurological abnormalities were identified on either 
electrodiagnostic testing or by MRI.  The Veteran's treating 
provider was unable to reproduce the Veteran's reported 
symptoms upon examination.  He opined that it was clear that 
"no significant brachial plexus injury... occurred."  While 
there was some suggestion that, based on the Veteran's 
reported symptoms, he may have periodically experienced 
"transient irritation" or positional derangement of the 
brachial plexus, as noted above, objective testing did not 
show any neurological abnormalities.  There was no diagnosis 
of paralysis, neuritis, or neuralgia of any of the nerves in 
the upper, middle, or lower radicular group.  At least mild 
paralysis or mild radicular symptoms are required in order to 
receive a separate, compensable rating for neurological 
impairment.  See 38 C.F.R. § 4.124a, diagnostic codes 8510-
8512, 8610-8612, 8710-8712.  Insofar as there was no 
diagnosis of a neurological disability that was at least mild 
in nature, the criteria for a separate compensable rating for 
neurological impairment were not met.

Moreover, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's symptoms of loose movement and 
pain are contemplated by the rating schedule.  There is no 
evidence that the Veteran required repeated hospitalizations 
for his shoulder disability or that it markedly interfered 
with the Veteran's employment.  While the Veteran indicate 
that he is unable to perform work-related tasks that involve 
lifting heavy equipment above shoulder level, there is no 
evidence that this single limitation constitutes marked 
interference with employment.  The Veteran did not indicate 
that he lost his job or any promotional opportunities as a 
result of this limitation.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
respect to the period for which an increased rating was 
granted, the benefit of doubt was resolved in favor of the 
Veteran.  With respect to the remainder of the Veteran's 
contentions, the preponderance of the evidence was against 
them. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.

ORDER

For the period to October 5, 2006, an initial rating in 
excess of 10 percent for the Veteran's residuals of a 
fracture of the left clavicle/left shoulder condition with 
transient brachial plexopathy is denied.  
  
For the period beginning on October 5, 2006, a rating of 20 
percent, but no higher, is granted for the Veteran's 
residuals of a fracture of the left clavicle/left shoulder 
condition with transient brachial plexopathy, subject to the 
laws and regulations governing the award of VA monetary 
benefits.  

A separate compensable evaluation for neurological impairment 
secondary to the Veteran's residuals of a fracture of the 
left clavicle/left shoulder condition with transient brachial 
plexopathy is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


